Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

1.	The Examiner acknowledges the applicant’s Appeal Brief filed on 5/16/2022. The determination of the Appeal Brief conference on 7/21/2022, resulted that the references fell short of the claimed invention. Mr. Hal Schnee determined the claims were not allowable. Proposed amendments were forwarded to Mr. Paul Bowen (Reg. No. 38009). The amendments were rejected by the applicant. Prosecution is reopened. 

2.	In reference to the Applicant’s argument:
Ground III:
Dependent claim 8 is separately patentable under 35 U.S.C. § 103 over Horvitz (U.S. 2006/0106743) and Toohey (U.S. 2008/0034030).
In addition to the reasons described above with respect to claim 2, claim 8 is separately allowable for at least the following reasons. First, there is no disclosure in Horvitz of a model or models representing the asset or assets. The Examiner cites paragraph 48 of Horvitz, which states that “contextual data can relate to current congestion in particular regions of roadway, weather conditions, existence and location of accidents, time and duration of an event (such as a sporting event, concert, ...), and other data relevant to traffic.” There is no disclosure that this data described in paragraph 48 forms a model. Horvitz only discloses that this data is “contextual data and historical data” that can be used by a model “[t]o generate future predictions ....” { 48.
Second, because there is no model representing the asset or assets, Horvitz has no relationship criteria between the models such that the events or phenomenon pose a threat to the or each asset due to geographic proximity. Paragraph 48 of Horvitz discloses a “predictive model component 102 [] utilized for predicting traffic patterns.” To the extent that the predictive model component 102 is a model representing an event or phenomenon, which Appellant does not concede, there is no relationship criteria disclosed between the contextual data and the predictive model component 102 (at least in part because the contextual data is not a model itself).
Toohey is not cited in relation to any of these features and does not cure the deficiencies of Horvitz. Accordingly, claim 8 is separately allowable over the cited references.

Examiner’s response:
‘First, there is no disclosure in Horvitz of a model or models representing the asset or assets.’ The examiner disagrees and views the roadway sporting event (which takes place at some location) as assets which can be represented as models. 
‘There is no disclosure that this data described in paragraph 48 forms a model.’ The examiner disagrees by, ‘…For instance, if the predictive model component 102 is utilized for predicting traffic patterns…’ The examiner that ‘traffic patterns’ occurs on the asset of a roadway. Contextual data is merely data. 

3.	In reference to the Applicant’s argument:
Ground IV:
Dependent claim 9 is separately patentable under 35 U.S.C. § 103 over Horvitz (U.S. 2006/0106743) and Toohey (U.S. 2008/0034030), and in further view of Delorgio (U.S. 2008/0221949).
In addition to the reasons described above with respect to claim 2, claim 9 is separately allowable for at least the following reasons. Claim 9 recites that “each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model.” Although the Examiner alleges that Delorgio discloses this, the Examiner has misinterpreted Delorgio and/or claim 9. Specifically, Examiner has never identified where in Delorgio there is disclosure about a delay state that reduces the relevance of the model over time. Delorgio states that “an expenditure of advertising in one time period can continue to affect the dependent data for several successive time periods. To model this type of effect, a covariate is a decay function that decreases in time after an initial input value.” { 29. The Examiner asserts that this description illustrates “that some events have a reduced effect over time” and that “[i]t would have been obvious to one having ordinary skill in the art” incorporate Delorgio into Horvitz and Toohey. Final Act. at 12. However, even if this is correct, which Appellant does not concede, Delorgio only discloses that “an expenditure of advertising in one time period can continue to affect the dependent data for several successive time periods.” { 29. In other words, there is a “time delaying effect” on the money spent on advertising where the advertising itself becomes less effective, not that a model becomes less effective by using old advertising data. See id. In fact, Delogio describes how to model this type of function, indicating that the model is accurate despite using the old data. Incorporating this disclosure into Horvitz and/or Toohey would not make Appellant’s claim 9 obvious to a person of ordinary skill in the art because none of these references, either alone or in combination, disclose the features of claim 9. Accordingly, claim 9 is separately allowable.
	
Examiner’s response:
Specifically, Examiner has never identified where in Delorgio there is disclosure about a delay state that reduces the relevance of the model over time.The examiner views a ‘delay state that reduces the relevance of the model over time maps to ‘For example, an expenditure of advertising in one time period can continue to affect the dependent data for several successive time periods. To model this type of effect, a covariate is a decay function that decreases in time after an initial input value. Furthermore, more than one business driver can affect covariates. ‘Delay state’ maps to ‘decay function.’

4.	In reference to the Applicant’s argument:
Ground V
In addition to the reasons described above with respect to claim 2, claim 10 is separately allowable for at least the following reasons. From claim 2, a relationship is recited as “in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria.” Even assuming for the sake of argument that Horvitz and Toohey disclose all of the features concerning the relationship, which Appellant does not concede, the Examiner acknowledges that “a delay state that reduces the relevance of the relationship.” Final Act. at 13. Baran does not cure the deficiency of Horvitz and Toohey because Baran does not disclose at least a delay state that reduces the relevance of the relationship. Simply because Baran describes in J 151 that “the themes may no longer be applicable, or may be less applicable than they were at the time the product was introduced” does not mean that there is a relevance of a relationship that decreases. First, a “theme” described in Baran is a texted based output that may identify strengths and weaknesses of a product. See { 161 (“[ T]he theme may identify and discuss whether a particular digital camera being reviewed is provided with a storage card or if such card must be purchased separately, and what the recommended card size for storing a satisfactory amount of pictures is, and the like.”). The theme is not a model as implied by the Examiner. Final Act. at 23 (incorrectly equating a theme to a model). Second, the statement in { 84 of Baran that a theme is assigned to each model is not indicative of a relationship or the reduction in relevance of a relationship. Marketplace changes affect different features differently such that the change in one feature does not require a change in another feature. As described above, a relationship is between models as recited in claim 2. A statement that descriptions of product features “may be less applicable [at present] than they were at the time the product was introduced” is not indicative to a person of ordinary skill in the art that the relevance of a relationship is reduced. Accordingly, claim 10 is separately allowable.

Examiner’s response:
Initial "Introduction", "Noteworthy features", " Weaker features", "Value", "Suitability," and "Alternative Product" themes assigned by assertion model module 40 may be appropriate when the product is introduced to the marketplace, but as products age, technology advances, and marketplace alternatives become more prevalent, the features that help define the content of the themes may no longer be applicable, or may be less applicable than they were at the time the product was introduced. (Baran, 0151) This discloses the model having a decay state as a function of time.

Double Patent Rejection
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 7-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No.10,089,854. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same elements just in a different manner in light of the specification. For example, ‘characteristic data’ pertains to time and/or location.  


Instant application 16136107
U. S. Patent 10089854
Claim 2
 In a processing system a method comprising:

receiving measurement data, 



wherein the measurement data is obtained by measuring at least two real-world things;

processing the measurement data to create at least two models, each model representing one of the measured at least two real world things;



processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour as measured;


receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world things; processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data; processing the updated characteristics associated with the models to update the characteristics associated with the relationships;



providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing;

processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria;

processing the characteristics associated with the models to form characteristics associated with formed relationships between models; 


providing one or more alert criteria for testing whether a relationship between models requires alerting;

processing the characteristics associated with the relationships by testing whether the alert criteria are met, and in the event that the alert criteria are met generating one or more alerts.

Claim 40
A system for tracking hazards or environmental phenomena comprising:

 an input for receiving measurement data; 


a model processor for creating or updating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 


and one or more of the models is a representation of a real-world asset, wherein the characteristics of each model include spatial geographic characteristics; 




a model processor for creating or updating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 








a relationship processor for forming one or more new relationships between the models when one or more of the characteristics are such that one or more of the models representing real-world hazards or environmental phenomena and one or more of the models representing real-world assets are regarded as being related according to one or more relationship criteria, wherein the relationship criteria include a relationship spatial proximity between one of said models representing real-world hazards or environmental phenomena and one of said models representing real-world assets; 





and an alert processor for generating one or more alerts when one or more of the relationships meet one or more alert criteria, wherein said alert criteria include an alert spatial proximity between one of said models representing real-world hazards or environmental phenomena and one of said models representing real-world assets in the one or more relationships.
Claim 7
wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon.
Claim 40
….a relationship processor for forming one or more new relationships between the models when one or more of the characteristics are such that one or more of the models representing real-world hazards or environmental phenomena and one or more of the models representing real-world assets are regarded as being related
Claim 8

wherein or each asset is fixed in geographic location and the respective models representing the events or phenomenon are created when the model or models representing the events or phenomenon are potentially or actually related to the model or models representing the asset or assets in a manner wherein the relationship criteria between the models is such that the events or phenomenon pose a threat to the or each asset due to geographical proximity to the one or more of the assets. 
Claim 40

and one or more of the models is a representation of a real-world asset, wherein the characteristics of each model include spatial geographic characteristics;

…. a relationship processor for forming one or more new relationships between the models when one or more of the characteristics are such that one or more of the models representing real-world hazards or environmental phenomena and one or more of the models representing real-world assets are regarded as being related according to one or more relationship criteria,






Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor in view of Yuan and further in view of Mrziglod. (The SISO CSPI PDG standard for COTS Simulation Package Interoperability Reference Models’, referred to as Taylor; U. S. Patent Publication 20060047512, referred to as Yuan; U. S. Patent Publication 20040205037, referred to as Mrziglod)

Claim 2
Taylor discloses in a processing system a method comprising:
receiving measurement data, wherein the measurement data is obtained by measuring at least two real-world things; processing the measurement data to create at least two models, each model representing one of the measured at least two real world things (Taylor, p1-p2, p4, fig 1; ‘With the arrival of the IBM PC, the 1980s saw the rise of visual interactive modelling environments that allowed simulation modellers to visually create and simulate discrete-event models. These have matured into the Commercial-off-the-shelf (COTS) Simulation Packages (CSPs) that are very familiar to simulation modellers today.’ And ‘figure 1 discloses two simulation packages obtaining time synchronized data exchange.’ With ‘Simulation projects in this area are typically used to investigate and analyze realworld problems. Examples include:… supply chain distributes equipment…automotive company is planning to build a new factory…regional health authority.  EC: Examples include:… “supply chain distributes equipment” (model #1)…”automotive company is planning to build a new factory”(model 2)…’regional health authority’(model 3).);
processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour as measured (Taylor, p2; ‘A model is built to represent the different supply centres and transportation links to various battlefronts. Experimentation investigates the reliability of the supply chain under different threat conditions’….’ The manufacturing line is modeled and simulated using a CSP. Experimentation investigates how many engines can be produced in one year against different levels of resources (machines, buffers, workers, etc.)’….’ A regional health authority needs to plan the best way of distributing blood to different hospitals. A model is built using a CSP. Experimentation is carried out to investigate different supply policies against “normal” and emergency supply situations’ EC: [0016] processing the measurement data to create characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-word thing and/or its behaviour as measured… In other words ‘characteristics’ are model dependent. The claim limitation domain is data associated with the model. The cited passage discloses ‘Experimentation investigates how many engines can be produced in one year against different levels of resources (machines, buffers, workers, etc.)’ ‘Levels of resources equate to Characteristics.);
receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world things (Taylor, p4; Further, the models might share resources (to reflect a shared set of machinists that can operate various workstations), events of various kind (such an emergency shutdown) or data (such as the current production volume). EC: Shared resources means data from one model can be shared with another, aka. updating.);….
providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing (Taylor, p7; The IRM Type A.2 is defined as the relationship between an element O in a model M1 and a bounded element Ob in a model M2 such that if an entity e is ready to leave element O at T1 and attempts to arrive at bounded element Ob at T2 then:…);
processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria (Taylor, p7; the examples of…
If bounded element Ob is empty, the entity e can leave element O at T1 and arrive at Ob at T2, or
• If bounded element Ob is full, the entity e cannot leave element O at T1; element O may then block if appropriate and must not accept any more entities.
• When bounded element Ob becomes not full at T3, entity e must leave O at T3 and arrive at Ob at T4; element O becomes unblocked and may receive new entities at T3.
• T1=<T2 and T3=<T4.
• If element O is blocked then the simulation of model M1 must continue.
Note:
• In some special cases, element O may represent some real world process that may not need to block.
• If T3<T4 then it may be possible for bounded element O to become full again during the interval if other inputs to Ob are allowed.);

processing the characteristics associated with the models to form characteristics associated with formed relationships between models (Taylor, p7; the examples of…
If bounded element Ob is empty, the entity e can leave element O at T1 and arrive at Ob at T2, or
• If bounded element Ob is full, the entity e cannot leave element O at T1; element O may then block if appropriate and must not accept any more entities.
• When bounded element Ob becomes not full at T3, entity e must leave O at T3 and arrive at Ob at T4; element O becomes unblocked and may receive new entities at T3.
• T1=<T2 and T3=<T4.
• If element O is blocked then the simulation of model M1 must continue.
Note:
• In some special cases, element O may represent some real world process that may not need to block.
• If T3<T4 then it may be possible for bounded element O to become full again during the interval if other inputs to Ob are allowed.)

processing the updated characteristics associated with the models to update the characteristics associated with the relationships. (Taylor, p5; If resources are shared, each time an appropriate resource changes state a timestamped communication protocol is required to inform and update the changes of the shared resource state.)
Taylor does not disclose expressly processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data.
Yuan discloses processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data. (Yuan, 0025; FIG. 1 is an exemplary environment 100 in which a system 102 for updating a plurality of monitoring models, according to one embodiment of the invention, can be used. The environment 100 includes a plurality of monitored systems 104a, 104b, 104c. Although three such monitored systems are explicitly shown, it is to be understood that in alternative embodiments the environment 100 can comprise more or fewer such monitored systems. The monitored systems 104a, 104b, 104c more particularly, can comprise power generation systems, processing plants, multi-component medical devices, or other such systems characterized by the cooperative functioning of multiple or complex components in the generation of one or more measurable outputs in response to one or more measurable inputs.) Taylor is associated with interactive models (abstract) and Yuan has the example of a plurality of models which link traffic and weather. (0079 This is viewed as interactive by the examiner.) It would have been obvious to one having ordinary skill in the art, having the teachings of Taylor and Yuan before him/her at the time of the invention to modify Taylor to incorporate the ability to update models of Yuan. Given the advantage of obtaining an accurate and reliable result, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Taylor and Yuan do not disclose expressly providing one or more alert criteria for testing whether a relationship between models requires alerting processing the characteristics associated with the relationships by testing whether the alert criteria are met, and in the event that the alert criteria are met generating one or more alerts.
Mrziglod discloses providing one or more alert criteria for testing whether a relationship between models requires alerting (Mrziglod, fig 4; Inputs A, B, and C are inputted into NN0 and NN1.) processing the characteristics associated with the relationships by testing whether the alert criteria are met, and in the event that the alert criteria are met generating one or more alerts. (Mrziglod, fig 4, 0042-0043; Output of the neural networks are fed into a ‘evaluation’ module which calculates mean and standard deviation.  And ‘[0042] The evaluation module 5 is connected to a display unit 6 and to a comparator 7. The comparator 7 is connected to a threshold-value memory 8. [0043] The evaluation module 5 outputs the calculated mean of the prognoses to the display unit 6, so that the prognosis value is displayed there. The evaluation module 5 furthermore outputs the standard deviation of the prognoses to the comparator 7. The comparator 7 compares the standard deviation with the threshold value stored in the threshold-value memory 8. If the standard deviation lies above the threshold value, then the comparator 7 outputs a signal which is displayed as warning information on the display unit 6. Hence, if a prognosis value is displayed on the display unit 6 together with warning information, this means that the spread of the individual prognoses of the neural networks 1 is relatively large, so that the resulting prognosis value is not regarded as sufficiently reliable.’) Taylor and Yuan are associated with interactive models (abstract) and Mrziglod has a plurality of neural networks (models) which produce results and the results are evaluated and compared. The examiner views this as interactive. It would have been obvious to one having ordinary skill in the art, having the teachings of Taylor, Yuan and Mrzidlod before him/her at the time of the invention to modify Taylor and Yuan to incorporate the ability to generate an ‘alert’ of Mrziglod. Given the advantage of notifying the user that there is a (or potential) issue within the domains of the models, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 7
Taylor discloses wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon. (Taylor, p4, ‘Simulation projects in this area are typically used to investigate and analyze realworld problems. Examples include:… supply chain distributes equipment…automotive company is planning to build a new factory…regional health authority);

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor, Horvitz and Mrziglod as applied to claim(s) 2 and 7 above, and further in view of Horvitz (U. S. Patent Publication 20060106743, referred to as Horvitz)

Claim 8
Taylor, Yuan and Mrziglod do not disclose expressly wherein or each asset is fixed in geographic location and the respective models representing the events or phenomenon are created when the model or models representing the events or phenomenon are potentially or actually related to the model or models representing the asset or assets in a manner wherein the relationship criteria between the models is such that the events or phenomenon pose a threat to the or each asset due to geographical proximity to the one or more of the assets.
Horvitz discloses wherein or each asset is fixed in geographic location and the respective models representing the events or phenomenon are created when the model or models representing the events or phenomenon are potentially or actually related to the model or models representing the asset or assets in a manner wherein the relationship criteria between the models is such that the events or phenomenon pose a threat to the or each asset due to geographical proximity to the one or more of the assets. (Horvitz, 0048; For instance, if the predictive model component 102 is utilized for predicting traffic patterns, then contextual data can relate to current congestion in particular regions of roadway, weather conditions, existence and location of accidents, time and duration of an event (such as a sporting event, concert, . . . ), and other data relevant to traffic. EC: Location of the accident maps to geographical location. Asset maps to the automobiles in the accident.) Yuan uses traffic as an example which share the geographical locations of Mrziglod It would have been obvious to one having ordinary skill in the art, having the teachings of Taylor, Yuan, Mrziglod and Horvitz before him/her at the time of the invention to modify Taylor, Mrziglod and Yuan to incorporate geographical data of Horvitz. Given the advantage of employing the invention in a real world application, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor, Horvitz and Mrziglod as applied to claim(s) 2 and 7 above, and further in view of Delorgio (U. S. Patent Publication 20080221949, referred to as Delorgio)

Claim 9
Taylor, Yuan and Mrziglod do not disclose expressly wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model.
Delorgio discloses wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model. (Delorgio, 0029; For example, an expenditure of advertising in one time period can continue to affect the dependent data for several successive time periods. To model this type of effect, a covariate is a decay function that decreases in time after an initial input value. Furthermore, more than one business driver can affect covariates. EC: This reference is dependent on Horvitz which uses real time data) Taylor, Yuan, Mrziglod and Delorgio are all associated with models. Yuan and Delorgio have a smaller domain of updating models. It would have been obvious to one having ordinary skill in the art, having the teachings of Taylor, Yuan, Mrziglod and Delorgio before him/her at the time of the invention to modify Taylor, Yuan and Mrziglod to incorporate taking into consideration that some events have a reduced effect over time of Delorgio. Given the advantage of improved estimation of prediction over a period of time, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor, Horvitz and Mrziglod as applied to claim(s) 2 and 7 above, and further in view of Baran (U. S. Patent Publication 20080215349, referred to as Baran)

Claim 10   
Taylor, Yuan and Mrziglod do not disclose expressly wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed.
Baran discloses wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed. (Baran, 0151; Initial "Introduction", "Noteworthy features", " Weaker features", "Value", "Suitability," and "Alternative Product" themes assigned by assertion model module 40 may be appropriate when the product is introduced to the marketplace, but as products age, technology advances, and marketplace alternatives become more prevalent, the features that help define the content of the themes may no longer be applicable, or may be less applicable than they were at the time the product was introduced.) Yuan uses traffic as an example with weather of accident models. Accidents are not permanent  but are resolved over a period of time (reduction of relevance). It would have been obvious to one having ordinary skill in the art, having the teachings of Taylor, Yuan, Mrziglod and Baran before him/her at the time of the invention to modify Taylor, Yuan and Mrziglod to incorporate taking into consideration that some events have a reduced effect over time with real time evaluation of Baran. Given the advantage of improved estimation of prediction over a period of time, one having ordinary skill in the art would have been motivated to make this obvious modification.

7.	Claims 2, 7-10 are rejected.
	
Conclusion	
8.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-‘ Investigating Distributed Simulation at The Ford Motor Company’ Taylor
	
Correspondence Information
9.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129